Citation Nr: 0024507	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-06 448 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits in the calculated amount of $4,028.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Committee of Waivers and Compromises (Committee) of the San 
Juan, Puerto Rico VA Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was determined to be permanently and totally 
disabled by a February 1977 rating decision and awarded 
disability pension to include additional compensation for a 
dependent spouse in March 1977.

2.  The RO notified the veteran, in subsequent correspondence 
on several occasions, that his pension was based on income 
and dependent status and that he should notify the VA of any 
changes in the number of dependents.

3.  In February 1997, the veteran reported that his spouse 
had died in July 1994 and furnished a copy of her death 
certificate.

4.  In March 1997, the veteran's disability pension benefits 
were reduced effective August 1, 1994, based the death of the 
veteran's spouse.  This action created an overpayment.

5.  The veteran's failure to submit timely information 
regarding the change in his number of dependents does not 
rise to the level of fraud, misrepresentation, or bad faith. 

6.  Recovery of the overpayment would not be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of VA disability pension benefits 
in the amount of $4,028 would not be against the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Committee considered the facts in 
this case, and concluded that the veteran had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As there appears to be 
no indication of intent to deceive or to seek unfair 
advantage by the veteran, no legal bar to the benefit now 
sought is present.  See 38 C.F.R. § 1.963(a).

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  The veteran requested waiver of the 
debt as recovery would cause undue financial hardship.  The 
Committee denied waiver on the basis that recovery would not 
be against the principles of equity and good conscience.  The 
Board agrees.
  
In applying the equity and good conscience standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to the VA.  38 C.F.R § 1.965(a)(1999).

The indebtedness at issue resulted from the veteran's failure 
to notify VA promptly of the death of his spouse.  The 
veteran contends that he was unaware that he was required to 
report the death of his spouse as the VA was capable of 
obtaining that information through agency matching with 
Social Security and he did report her death to Social 
Security when he returned her Social Security check.  The 
veteran also reported that the letters he received were in 
English and that he could only read Spanish.  He maintains 
that, as such, he was not at fault in the debt's creation.  
As previously noted, the indebtedness at issue resulted from 
the veteran's failure to timely notify VA of his wife's 
death.  Although the veteran claims to have no knowledge 
regarding the payment by VA of additional benefits for 
dependents, a review of the veteran's claims file indicates 
that he has been in receipt of disability pension benefits 
for many years and was notified in several award letters, 
dated from January 1978 to December 1993, of his 
responsibility to promptly notify the VA of any changes in 
the status of dependents, including death of a spouse.  The 
Board notes that the veteran could have requested that he 
receive correspondence in Spanish; thus, this is not an 
adequate defense.  Thus, the veteran was on notice that he 
had a duty to notify VA of any changes in the number of his 
dependents.  Despite this, nearly 3 years passed from the 
date that the veteran's wife died in July 1994 until he 
notified VA of this in February 1997.  Under the 
circumstances, the Board is compelled to conclude that the 
veteran was at fault in the creation of the indebtedness.  
Conversely, the record indicates that the RO acted promptly 
to remove the veteran's wife as a dependent upon being 
informed of her demise.  Thus, VA was without fault in the 
debt's creation.

In June 1997, correspondence was received from the veteran 
requesting waiver of the debt as recovery would cause undue 
financial hardship.  A financial status report reflected that 
the veteran's total monthly family income was $707 including 
$307 from Social Security and $400 from VA pension.  Total 
monthly expenses totaled approximately $1616, which included 
$385 for mortgage or rent, $300 for food, $150 for utilities 
and heat, $111 for telephone, $75 for clothing, $300 for 
medical,  $100 for miscellaneous, and $195 for installment 
contracts and other debts.  The veteran reported that his 
expenses exceeded his income by $909 and that he received 
help from family members to pay the bills.  Subsequently, in 
August 1997, the veteran reported that he had remarried in 
August 1997.  In September 1997, the veteran's disability 
pension award was increased to $619.  Award data revealed 
that his VA pension was increased to $632 in December 1997 
and $641 in December 1998.  In a March 1998 Eligibility 
Verification Report (EVR), the veteran reported that the only 
family income was $313.50 per month from Social Security.  
However, according to information of record, his monthly 
income in 1998 totaled approximately $945 from Social 
Security and VA pension.  Nevertheless, the veteran did not 
submit an amended Financial Status Report.  Moreover, the 
Board finds that the veteran's report of $100 for 
miscellaneous and $195 on installment contracts are not 
considered basic necessities of life.  The Board notes that 
the veteran should accord a legitimate debt to the United 
States Government the same priority accorded other debtors.  
Finally, although the veteran reported that he relied on 
family members for financial support to pay his bills, he did 
not submit evidence of such.  Thus, based on the evidence of 
record, the Board finds that collection of this debt would 
not deprive the veteran or his family of the basic 
necessities.   

The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
purpose of pension benefits is to provide income to veterans 
who are unemployable by reason of their disabilities and who 
meet certain financial status criteria.  As the veteran's 
family receives additional income based on the number of 
dependents, the number of dependents must be factored in to 
determine the amount to which he is entitled.  Without the 
benefit of accurate and timely information, the VA is unable 
to determine whether a veteran meets the criteria.  
Therefore, the Board finds that to recover the overpayment of 
such benefits does not nullify the objective of the payment, 
as the veteran did not provide the information which was 
required to determine his entitlement to the benefits 
received.  The Board further finds that the evidence does not 
show that the veteran incurred a legal obligation or changed 
his position to his detriment in reliance upon the receipt of 
VA benefits.  

As the Board concludes that the veteran was at fault in the 
creation of the indebtedness in this case and that there is 
no evidence of record that the collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities of the life, the Board finds that recovery of the 
overpayment of $4,028 would not be against the principles of 
equity and good conscience.  Accordingly, waiver of recovery 
of the overpayment is denied.  


ORDER


Waiver of the recovery of VA disability pension benefits in 
the amount of $4,028 is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

